Order dated June 30, 1937, granting reargument and on said reargument denying motion for a preference of the trial of the action on the ground of destitution reversed on the law and the facts, with ten dollars costs and disbursements and motion granted, without costs. The showing of the appellant’s destitution was reinforced by the fact that he is on home relief and, therefore, a public charge. This latter element required the granting of the motion. (Howard v. Staten Island Coach Co., Inc., 247 App. Div. 903; Matarozzo v. Ehrbar, Inc., Id. 904.) Appeal from order dated August 3,1937, dismissed, without costs. Carswell, Davis, Adel and Taylor, JJ., concur; Hagarty, J., concurs in result.